STATE OF MICHIGAN

                           COURT OF APPEALS



VICTOR EGGLESTON, JOYCE EGGLESTON,                                  UNPUBLISHED
and MARIAN EGGLESTON,                                               December 18, 2014

               Petitioners-Appellants,

v                                                                   No. 317874
                                                                    Tax Tribunal
TOWNSHIP OF HANDY,                                                  LC No. 00-454335

               Respondent-Appellee.


Before: M. J. KELLY, P.J., and CAVANAGH and METER, JJ.

PER CURIAM.

        Petitioners appeal as of right the Michigan Tax Tribunal’s dismissal of their petition
challenging respondent’s creation in 2005 of a special assessment district (SAD) to finance the
extension of a public sanitary sewer system. The tribunal held that it lacked jurisdiction because
the petition was untimely. We affirm.

        Underlying this action is petitioners’ sale by land contract of property to Steelhead
Development, LLC and subsequent foreclosure proceedings involving the property. Petitioners
assert that Steelhead had the property rezoned and established plans to develop condominiums
on it. Petitioners assert that they first found out about the SAD when they received delinquency
notices in summer 2008 as a result of Steelhead’s failure to pay taxes levied under the SAD.
Rather than file a petition with the tribunal, petitioners twice, unsuccessfully, disputed the
foreclosure proceedings and the validity of the special assessment in the Livingston Circuit
Court.

        Petitioners filed the instant petition on May 30, 2013, challenging the creation of the
SAD. The tribunal addressed the particulars of respondent’s provision of notice to petitioners
prior to adopting the SAD and ultimately concluded that it lacked jurisdiction, holding:

       More importantly, Petitioners indicate that they “first became aware of the
       existence of the special assessment district and the inclusion of their property
       therein when they received delinquency notices from Livingston County
       Treasurer in the summer of 2008 informing them that Steelhead had defaulted and
       failed to pay any of the special assessments levied against Petitioners parcels.”
       This indicates that Petitioners had, at least, some notice in 2008. Petitioners also
       indicate that they requested and received information regarding the special
                                               -1-
       assessment in the fall of 2008. Thus, even if the original notice with regard to any
       of the parcels at issue was deficient, Petitioners admittedly had notice in 2008.
       The Tribunal finds that the Petitioners received actual notice of the special
       assessment in 2008 upon the issuance of the delinquency notices. Petitioners
       failed to appeal within 35 days of this actual notice. See MCL 205.735a. For the
       reasons indicated above, the filing is untimely and Petitioners have failed [to]
       invoke the jurisdiction of the Tribunal by timely filing their appeal.

        Petitioners then moved for reconsideration, arguing that the 35-day jurisdictional limit in
MCL 205.735a(6) does not apply when a taxpayer did not receive timely notice, actual or
otherwise, as such a holding would violate their right to due process. The tribunal rejected that
argument, holding that petitioners should have filed their petition within 35 days of receiving
actual notice in 2008.

        On appeal, petitioners assert that the tribunal erred in dismissing their petition because
the jurisdictional requirements in MCL 205.735a only apply to a taxpayer who received notice
prior to the creation of the SAD. We disagree.

       In the absence of fraud, this Court reviews the tribunal’s decisions for an incorrect
application of the law or the adoption of erroneous legal principles. Briggs Tax Serv, LLC v
Detroit Pub Schs, 485 Mich. 69, 75; 780 NW2d 753 (2010). The tribunal’s factual findings are
conclusive if they are supported by competent, material, and substantial evidence on the record.
Klooster v Charlevoix, 488 Mich. 289, 295; 795 NW2d 578 (2011). Although this Court will
generally defer “to the Tax Tribunal’s interpretation of a statute that it is delegated to
administer,” Beznos v Dep’t of Treasury (On Remand), 224 Mich. App. 717, 721; 569 NW2d 908
(1997), questions of law, including the proper application and interpretation of tax statutes, are
reviewed de novo, Ford Motor Co v City of Woodhaven, 475 Mich. 425, 438; 716 NW2d 247
(2006). “Whether a court has subject-matter jurisdiction is a question of law subject to review de
novo.” In re Wayne Co Treasurer, 265 Mich. App. 285, 290; 698 NW2d 879 (2005).

        Section 31(a) of the Tax Tribunal Act, MCL 205.701 et seq., provides that “[t]he tribunal
has exclusive and original jurisdiction over . . . a proceeding for direct review of . . . special
assessments . . . under the property tax laws of this state.” Generally, a petitioner invokes the
jurisdiction of the tribunal by filing a written petition challenging the respondent’s actions
“within 35 days after the final decision, ruling, or determination.” MCL 205.735a(6).
“However, when another statute provides a different limitation period for filing a petition with
the Tax Tribunal, that statute controls and MCL 205.735 does not apply.” Briggs Tax Serv, LLC,
485 Mich. at 76.1 “An untimely filing . . . deprives the Tax Tribunal of jurisdiction to consider



1
 Briggs involved MCL 205.735, which set forth a 30-day deadline for filing a petition. Briggs,
485 Mich. at 76. In 2006 PA 174, MCL 205.735 was amended to indicate it applied only “to a
proceeding before the tribunal that is commenced before January 1, 2007.” MCL 205.735(1).
2006 PA 174 also added MCL 205.735a, which applies to proceedings “commenced after
December 31, 2006.” MCL 250.735a(1).


                                                -2-
the petition other than to dismiss it.” Leahy v Orion Twp, 269 Mich. App. 527, 532; 711 NW2d
438 (2006) (citation omitted).

        A special assessment is “an exaction to raise revenue, although it is imposed on particular
real property for a local purpose or improvement of direct benefit to that property.” Graham v
Kochville Twp, 236 Mich. App. 141, 151-152; 599 NW2d 793 (1999). “For a special assessment
dispute, the special assessment shall be protested at the hearing held for the purpose of
confirming the special assessment roll before the tribunal acquires jurisdiction of the dispute.”
MCL 205.735a(5). It is undisputed that petitioners did not protest the SAD at the hearing
confirming the special assessment roll, although petitioners contend that they were unaware of
the SAD because respondent provided insufficient notice. Petitioners also failed to file a written
petition within 35 days of respondent’s adoption of the SAD. MCL 205.725(6). And because
the jurisdiction and powers of the tribunal are “limited to those authorized by statute,” the
tribunal lacks equitable power to preserve petitioners’ challenge. See Federal-Mogul Corp v
Dep’t of Treasury, 161 Mich. App. 346, 359; 411 NW2d 169 (1987).

       Petitioners also appear to argue that such jurisdictional requirements in MCL 205.735a(5)
and (6) violate their right to due process because they were not provided with notice before the
SAD adoption hearing or within 35 days thereafter. The absolute minimum requirements of due
process are notice and an opportunity to be heard. Elba Twp v Gratiot Co Drain Comm’r, 493
Mich. 265, 287-288; 831 NW2d 204 (2013).

       The Public Improvements Act, MCL 41.721 et seq., establishes the requisite notice and
hearing that a governmental unit must provide to taxpayers that are affected by a proposed SAD.
MCL 41.724a states as follows:

              (1) If special assessments are made against property, notice of hearings in
       the special assessment proceedings shall be given as provided in this section.

                                               ***

               (5) Failure to give notice as required in this section shall not invalidate an
       entire assessment roll, but only the assessment on property affected by the lack of
       notice. A special assessment shall not be declared invalid as to any property if the
       owner or the party in interest of that property actually received notice, waived
       notice, or paid any part of the assessment. If an assessment is declared void by
       court decree or judgment, a reassessment against the property may be made.

       “Statutes that address the same subject or share a common purpose are in pari materia
and must be read together as a whole.” Id. (internal quotation marks omitted). These statutes
“must be read collectively as one law, even when there is no reference to one another.” Menard
Inc v Dep’t of Treasury, 302 Mich. App. 467, 472; 838 NW2d 736 (2013).

        MCL 205.735a addresses the jurisdiction of the tribunal and MCL 41.724a concerns
notice requirements that a governmental unit must follow when holding a SAD hearing.
Petitioners contend that MCL 205.735a and MCL 41.724a should not be read in pari materia.
But the tribunal’s jurisdiction over SAD disputes is predicated on a taxpayer timely disputing a
decision, and a taxpayer cannot dispute something the taxpayer has no notice of. When read
                                                -3-
together, it is clear that MCL 41.724a addresses the due process concerns presented by the
jurisdictional requirements in MCL 205.735a. Read together, MCL 205.735a(6) and MCL
41.724a(5) constructively toll the accrual of the 35-day limitations period until the affected
taxpayer receives actual notice of the decision to adopt the SAD. Once the taxpayer receives
actual notice of the SAD, the taxpayer has 35 days to file a petition, or else the tribunal lacks
jurisdiction to hear the taxpayer’s case.

        The tribunal found that petitioners received actual notice of the SAD “upon issuance of
the delinquency notices” in the summer of 2008. Based on petitioners’ own admissions, there
was competent, material, and substantial evidence in the record to support that finding.
Although limitations periods may be tolled when a party files an action in the incorrect forum,
see for example Wikman v City of Novi, 413 Mich. 617, 654; 322 NW2d 103 (1982) and MCL
600.5856, it is clear from the record that petitioners failed to timely file the petition with the
tribunal. Petitioners did not take any action from sometime in the summer of 2008 until
February 2009, when they filed suit in the circuit court. After dismissal in July 2010, petitioners
took no further action until June 2012, when they filed the second civil suit. And after the
second case was dismissed on April 9, 2013, petitioners did not file the instant petition until May
30, 2013. Each of these periods of time, even without aggregation, exceeds the 35-day
limitations period established in MCL 205.735a(6). Accordingly, the tribunal did not err in
dismissing the petition for lack of jurisdiction based on its lack of timeliness.

       Affirmed.

                                                            /s/ Michael J. Kelly
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Patrick M. Meter




                                                -4-